 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01242-01-PHX-JJT
10                        Plaintiff,
                                                       DETENTION ORDER
11   v.
12   Cody Jay Matthews,
13                        Defendant.
14          On May 23, 2019, Defendant appeared before this Court on a petition to revoke
15   conditions of release. The Court considered the information provided to the Court, and the
16   arguments of counsel, in determining whether the Defendant should be released on
17   conditions set by the Court.
18          The Court finds, by clear and convincing evidence, that Defendant has violated the
19   conditions of release and that there is no condition or combination of conditions available
20   to the Court that will reasonably assure the Defendant’s safety and also the safety of the
21   community. 18 U.S.C. § 3148(b).
22          IT IS THEREFORE ORDERED that Defendant be detained pending further
23   proceedings.
24          Dated this 23rd day of May, 2019.
25
26
                                                              Honorable John Z. Boyle
27                                                            United States Magistrate Judge
28
